            Case 2:20-cv-00966-NR Document 45 Filed 07/13/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                            :
PRESIDENT, INC., et al.,                       :
                                               : Civil Action No.: 2:20-cv-966-NR
                      Plaintiffs,              :
                                               :
       v.                                      :
                                               :
KATHY BOOCKVAR, et al.,                        :
                                               :
                      Defendants.              :

                          NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the appearance of Nathan W. Karn, Esquire, Blair County Solicitor, as co-

counsel for Defendant, Blair County Board of Elections, in the above-captioned action.

                                                   Respectfully submitted,

                                                  COUNTY OF BLAIR

                                                  /s/ Nathan W. Karn
Date: July 13, 2020                               Nathan W. Karn
                                                  PA I.D. No. 86068
                                                  PACER: nkarn@eveyblack.com
                                                  COMMUNICATION: nkarn@blairco.org
                                                  401 Allegheny Street
                                                  PO Box 415
                                                  Hollidaysburg, PA 16648
                                                  814-695-7581

                                                  Co-Counsel for Defendant,
                                                  Blair County Board of Elections
          Case 2:20-cv-00966-NR Document 45 Filed 07/13/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of

Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.



                                                  /s/ Nathan W. Karn
